392 So.2d 323 (1980)
Benjamin H. WILLIAMS, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. UU-486.
District Court of Appeal of Florida, First District.
December 31, 1980.
Rehearing Denied February 3, 1981.
No appearance of counsel for the parties.
MILLS, Chief Judge.
We affirm the trial court's denial of Benjamin Williams' Motion to Vacate under Rule 3.850, Fla.R.Crim.P.
On 19 December 1979, the trial court entered an order denying Williams' motion after a hearing at which counsel for Williams was present. On 23 January 1980, Williams wrote a letter to the trial court which appears to have been treated by the judge as a motion for rehearing and by the clerk as a second motion to vacate.
Although a motion for rehearing is authorized by Rule 3.850, it must be filed within fifteen days of the service of the order. This was not done; therefore, if it was a motion for rehearing, it was untimely. *324 There was no appeal taken from the December order.
If, on the other hand, the letter was a second motion to vacate, it raised the same issues as those in the prior motion and would be properly denied for that reason. Rule 3.850 provides, "[T]he sentencing court shall not be required to entertain a second or successive motion for similar relief on behalf of the same prisoner." See also State v. Piehl, 184 So.2d 417 (Fla. 1966); Blount v. State, 203 So.2d 49 (Fla. 1st DCA 1967).
AFFIRMED.
BOOTH and LARRY G. SMITH, JJ., concur.